187 Ga. App. 170 (1988)
369 S.E.2d 524
ARORA
v.
THAKRAR.
75995.
Court of Appeals of Georgia.
Decided May 16, 1988.
Edward E. Strain III, for appellant.
Robert F. Oliver, for appellee.
BANKE, Presiding Judge.
The appellant appeals from a judgment entered in his favor in a suit to collect an alleged contractual indebtedness, asserting that the trial court erred in failing to award him pre-judgment interest. The parties, both medical doctors, had entered into a partnership agreement which provided that upon dissolution of the partnership each partner would receive his share of the assets of the partnership, including accounts receivable to the extent that "charges made exceeded collections credited to such charges during the 180-day period immediately preceding the date of dissolution." The agreement further specified that in the event a remaining partner elected to utilize the office building owned by the partnership, he would pay the departing partner the "rent due... from the date of dissolution until the purchase of the [departing] partner's interest in the building has been completed." The appellant sued the appellee to collect for accrued rent and accounts receivable allegedly owed pursuant to the agreement and, following a bench trial, was awarded damages in both categories, but without any pre-judgment interest. Held:
"A liquidated claim is for an amount certain and fixed. Conversely, a claim is unliquidated when there is a bona fide contention as to the amount owing." International Indem. Co. v. Terrell, 178 Ga. App. 570 (344 SE2d 239) (1986). Pursuant to OCGA § 7-4-15, prejudgment interest accrues on liquidated demands from the time of the demand.
In the present case, the "amount claimed" was not fixed and was not capable of being fixed by simple mathematical calculation, absent an agreement or ruling on which provisions of the agreement were controlling and which receivables were to be included in the distribution. Since the entire principal amount of the indebtedness was in dispute, it necessarily follows that no portion of the claim was liquidated and that the appellant was not entitled to pre-judgment interest. See Roberts v. Prior, 20 Ga. 561 (1856).
Judgment affirmed. Birdsong, C. J., and Beasley, J., concur.